Per Curiam.

The principal question presented on this appeal relates to alleged improper remarks made by the prosecutor in summation. Proof of the guilt of defendant is overwhelming but we recognize the pronouncement of our highest court that it has 11 refused ‘ to announce a doctrine that the fundamentals of fair trial need not be respected if there is proof in the record to persuade us of defendant’s guilt.’ ” (People v. Steinhardt, 9 N Y 2d 267, 269.)
The defendant was charged with selling narcotics to an undercover member of the Police Department. The proof presented an issue of credibility between defendant and the officer, who were the only testifying witnesses to the transaction. The officer related in detail an alleged sale by a 16-year-old boy acting under the instruction and in the presence of the defendant. The latter categorically denied that he had ever sold narcotics. Moreover, upon direct examination he testified that he had never been convicted of a crime or arrested except that ‘‘ they charged me with vagrancy because they believed that I was not working ’ ’. Upon cross-examination, however, he reluctantly admitted after denials, evasions and equivocations that ‘‘ under a different name ” he had been arrested in Puerto Eico for gambling, assault and battery, carrying a concealed weapon, and rape.
Thus, when the time arrived for summations the focal point was the credibility, or lack thereof, of these two witnesses. The summation of defense counsel should not be ignored. There was reference therein to “ sloppy police work ” and the police officer was portrayed as one “ in a very embarrassing fix, after having made this purchase of narcotics, if he was unable to find somebody who he claimed was involved with it. ’ ’ The jury was importuned not to permit one police officer “ to make an accusation such as this.” The officer was described as one who did not make arrests but an undercover worker whose “ duty is to pose as a junlcey and to buy narcotics.” It was emphasized that “ all we have is (the) naked word ” of the officer and “ his memory was very frail on other events.”
It was in reply to these and similar remarks that the Assistant District Attorney made the statements set forth in the dissenting opinion. We recognize the rule that a prosecutor may not make himself an unsworn witness and support his ease by his own veracity and position (People v. Lovello, 1 N Y 2d 436; People v. Jackson, 7 N Y 2d 142), but even in such a case the “ remarks to the jury must be considered in their relationship to the summation by the attorney for the defendant which had just been finished.” (People v. Marks, 6 N Y 2d 67, 77; see, also, People v. Broady, 5 N Y 2d 500, 515.)
*237We do not understand that any claim is made that the questioned statements violated this legal principle. The issue is whether the remarks of the prosecutor, when considered in the light of the defense summation, deprived appellant of a fair trial. We think not. When read as a whole the summation of defense counsel, at least by insinuation and intimation, pictured the officer as a questionable character who never made arrests but spent his time posing as an addict and buying narcotics. Finally it was said that the Police Department had men well experienced in detecting and combating crime, but intimated that the witness was not one of them. The jury was importuned not to permit in this country the practice of totalitarian governments, “ Where people are convicted and imprisoned on accusations of one individual. ’ ’
We view all of this as a severe attack upon both the credibility and character of the policeman. We readily agree that the remarks of the prosecutor could and should have been couched in more moderate language, but conclude that they were not so prejudicial that a new trial is required (Code Crim. Pro., § 542).
We further conclude that testimony concerning the wire hanger and stocking did not substantially affect the rights of appellant. The episode was brought about when the defense elicited from one of the arresting officers that a search of defendant’s apartment revealed no narcotics. Having brought out this fact favorable to the defendant the latter may not complain because it subsequently developed that articles were found that were unfavorable to the defense.
The judgment should be affirmed.